IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Ruthann Pruzinsky,                         :
                 Petitioner                :
                                           :    No. 849 C.D. 2015
             v.                            :
                                           :    Submitted: November 13, 2015
Workers’ Compensation Appeal               :
Board (Mercy Catholic Medical              :
Center of Southeastern Pennsylvania),      :
                  Respondent               :


BEFORE:      HONORABLE DAN PELLEGRINI, President Judge1
             HONORABLE PATRICIA A. McCULLOUGH, Judge
             HONORABLE JAMES GARDNER COLINS, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE McCULLOUGH                                           FILED: March 9, 2016


             Ruthann Pruzinsky (Claimant) petitions for review of the May 5, 2015
decision of the Workers’ Compensation Appeal Board (Board), affirming the order of
a workers’ compensation judge (WCJ) that denied and dismissed her claim and
penalty petitions.
             Mercy Catholic Medical            Center of    Southeastern    Pennsylvania
(Employer) employed Claimant as an insurance verifier. Claimant worked outside of
Employer’s hospital, in a building a few miles from the main hospital building. In
the summer of 2011, the building in which Claimant worked became infested with
      1
          This case was assigned to the opinion writer on or before December 31, 2015, when
President Judge Pellegrini assumed the status of senior judge.
springtail bugs, which are tiny bugs that are barely visible, multiply rapidly, and are
difficult to get rid of. The bugs also infested Claimant’s car and home. Claimant
sought medical treatment and informed Employer on August 23, 2011, that she could
not continue working because of the bugs. Employer waited nearly one year, until
August 22, 2012, to issue a notice of workers’ compensation denial (NCD). (WCJ’s
Findings of Fact Nos. 1, 4.)
                On August 6, 2013, Claimant filed a claim petition alleging that she
sustained an injury in the nature of post-traumatic stress disorder (PTSD) caused by
the insect infestation at her workplace. Claimant sought total disability benefits as of
September 1, 2011 and ongoing, medical benefits, and counsel fees. Employer filed
an answer denying the allegations of this petition. On September 9, 2013, Claimant
filed a penalty petition alleging that Employer violated the Pennsylvania Workers’
Compensation Act (Act)2 by failing to accept or deny her claim within the required
statutory period.3 Claimant sought a 50% penalty on all compensation due and owing
from September 1, 2011, to August 21, 2013. (WCJ’s Findings of Fact Nos. 2-3.)
                The petitions were assigned to the WCJ for hearings. Claimant testified
that she developed a rash on her skin as a result of contact with the bugs. She stated
that she visited a dermatologist and received a medicated cream, which eliminated the
rash in a couple of weeks. However, by this time, Claimant noted that the bugs had
infested her car and home. As a result, Claimant indicated that she constantly cleaned
her home, bagged and/or threw out her clothing, threw out her furniture, beds, and



       2
           Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§1-1041.4, 2501- 2708.

       3
         Section 406.1 of the Act, added by the Act of February 8, 1972, P.L. 25, 77 P.S. §717.1,
provides that a claim must be accepted or denied within 21 days of notice of a disability.



                                                  2
carpets, and bagged all of her food and paper products. (Reproduced Record (R.R.)
at 14a-15a.)4
                Claimant testified that she could not stop thinking or dreaming about the
bugs, and that she often had nightmares and could not sleep. Claimant noted that her
family hired an exterminator to treat her house and cars, but she still constantly
looked for bugs.       Claimant stated that she eventually sought treatment from a
psychiatrist, Dr. Deborah Blumenthal, and received medications from another doctor
to calm her down and help her sleep. She also stated that several representatives of
Employer were aware of her bug infestation problem and that Employer had in fact
reimbursed her $5,000.00 for her out-of-pocket expenses, but noted that this only
accounted for a portion of her overall expenses related to the bugs. (R.R. at 16a-22a.)
                Claimant testified that she informed Employer in late August 2011 that
she could not return to work, after which she received unemployment compensation
benefits for a period of one year. Claimant noted that, as of September 30, 2013, the
date of the WCJ’s hearing, she had returned to part-time employment with a temp
agency. However, Claimant stated that even though the bugs are now gone and she is
off the medication, she still suffers from symptoms related to the infestation,
including constantly dreaming about the bugs, vacuuming her house, and wiping
things down, being unable to sleep, and being embarrassed that she could not
continue working for Employer.          (R.R. at 23a-29a.)



       4
         We note that Claimant’s reproduced record identifies the page number with a lowercase
“r” followed by the Arabic figure, which does not comport with Rule 2173 of the Pennsylvania
Rules of Appellate Procedure, requiring pagination to include the Arabic number followed by
lowercase “a.” We will identify the relevant pages in accordance with the proper format set forth in
Pa.R.A.P. 2173.



                                                 3
             On cross-examination, Claimant acknowledged that in her testimony
before the referee in her unemployment compensation case, she stated that she
notified Employer on September 1, 2011, that an exterminator had eliminated the
bugs and she was able to return to work. Claimant also admitted that her rash
disappeared after a couple of weeks of using the cream from the dermatologist.
Claimant denied informing Dr. Blumenthal during her first visit in May 2012 that the
bugs were gone by September 2011. Claimant agreed that, as of the date of the
hearing, she was feeling better, actively searching for work, and no longer mentally
disabled from returning to work. On re-direct examination, Claimant testified that
she had only been off her medications for a few months and that she previously felt
that she needed the medication to get through the day. (R.R. at 30a-36a.)
             Claimant also presented the deposition testimony of Dr. Blumenthal, a
clinical psychologist who specializes in psychological trauma and anxiety disorders
and who first saw Claimant in May 2012. Dr. Blumenthal testified that Claimant
presented with a history of bug infestation resulting from exposure at her place of
employment, which caused her to become more and more upset and distressed over
time. Dr. Blumenthal stated that Claimant was nervous during sessions, often sitting
on the edge of her chair because she was worried about spreading the bugs to Dr.
Blumenthal’s office. Dr. Blumenthal noted that Claimant was constantly obsessing
about the bugs, cleaning, vacuuming, or otherwise working to eliminate them. By
May of 2012, Dr. Blumenthal said that the bugs were probably eradicated but that
Claimant still felt that they were jumping on her. (R.R. at 48a-56a.)
             Dr. Blumenthal testified that Claimant felt physically and socially
isolated, which contributed to her diagnosis of depression. Dr. Blumenthal also
diagnosed Claimant as suffering from obsessive-compulsive disorder (OCD). Dr.



                                           4
Blumenthal stated that she saw Claimant approximately thirty times from May 2012
through March 2013 and that her treatment consisted of general stress reduction, i.e.,
providing Claimant with a safe place to process her feelings and discuss them;
breathing and/or visual techniques to reduce her stress levels; and OCD techniques,
such as psychoeducation, which helped Claimant understand how anxiety works and
how rituals may increase anxiety, and exposure with response prevention, which
assisted Claimant with recognizing and veering away from her ritualistic behaviors.
However, by March 2013, Dr. Blumenthal noted that Claimant’s condition had
improved. (R.R. at 57a-69a.)
            When questioned whether Claimant was capable of holding a job in
2012, Dr. Blumenthal opined that she was not sure but suspected she could.
Nevertheless, Dr. Blumenthal opined that it would have been very difficult for
Claimant to return to her previous place of employment because of the bug
infestation. Dr. Blumenthal explained that Claimant still had a fear of being re-
infested and that fear would have intensified had she returned to her prior work site,
to the extent that her symptoms would have recurred. (R.R. at 69a-71a.)
            On cross-examination, Dr. Blumenthal reiterated her assessment that
Claimant was in need of treatment as of May 2012 when she first saw Claimant.
However, Dr. Blumenthal acknowledged that Claimant was looking for work at that
time. When questioned whether there was any time from May 2012 through March
2013 that Claimant was incapable of working, Dr. Blumenthal responded that she
believed that Claimant would benefit from continued counseling while returning to
work, and that Claimant could work, even full time. Dr. Blumenthal later qualified
her response by stating that she was not sure if Claimant could have worked during
that time period and that returning to work could have exacerbated her already severe



                                          5
symptoms.     Dr. Blumenthal also acknowledged that she did not review any of
Claimant’s prior medical records or Claimant’s deposition testimony. She agreed that
Claimant’s medical records from March 2006 reflect that Claimant was suffering
from depression, anxiety, and decreased sleep at that time, but that Claimant never
reported any prior experience with these conditions. On re-direct examination, Dr.
Blumenthal testified that the medical records from 2006 do not alter her opinions in
this matter. (R.R. at 74a-88a.)
              Employer rested without presenting any evidence in rebuttal.         By
decision dated April 29, 2014, the WCJ denied and dismissed Claimant’s claim and
penalty petitions. The WCJ accepted the testimony of Claimant as credible, but only
to the extent that her workplace was infested with springtail bugs which she later
carried to her car and home. The WCJ rejected the remainder of her testimony as not
credible. The WCJ also rejected the testimony of Dr. Blumenthal as not credible,
noting that Dr. Blumenthal was not aware of Claimant’s rash or prescribed
medication and did not review the medical records from Claimant’s treating
dermatologist or family physician concerning her alleged skin condition.
Additionally, the WCJ noted that Dr. Blumenthal opined that Claimant was capable
of full-time employment as of her first visit in May 2012 through her last visit in
March 2013.
              Based on these credibility determinations, the WCJ concluded that
Claimant failed to establish that she suffered any physical injuries in the course and
scope of employment, i.e., a physical stimulus, which resulted in a mental injury in
the nature of PTSD, depression, or OCD to warrant an award of benefits. Claimant
appealed to the Board, but the Board affirmed the WCJ’s decision.         The Board
acknowledged that the WCJ only considered Claimant’s claim as a physical/mental



                                          6
claim and did not make any findings and conclusions as to any alleged mental
stimulus or abnormal working conditions. However, the Board noted that Claimant
could not meet her burden of establishing “any mental injury resulting from any
work-related stimulus” because the WCJ rejected her testimony regarding her
symptoms, as well as the testimony of Dr. Blumenthal regarding a diagnosis and its
cause, as not credible. (Board op. at 7.) The Board also stated that the WCJ
sufficiently explained why he was rejecting the uncontradicted testimony of Dr.
Blumenthal.
              On appeal to this Court,5 Claimant first argues that the WCJ erred in
failing to find that she suffered a compensable physical/mental injury. We disagree.
              In a claim petition, the claimant bears the burden of establishing a right
to compensation and of proving all necessary elements to support an award. Inglis
House v. Workmen’s Compensation Appeal Board (Reedy), 634 A.2d 592, 595 (Pa.
1993); B & T Trucking v. Workers’ Compensation Appeal Board (Paull), 815 A.2d
1167, 1170-71 (Pa. Cmwlth. 2003). Unless the causal connection between an injury
and disability is obvious, unequivocal medical evidence is needed to establish that
connection. Ingrassia v. Workers’ Compensation Appeal Board (Universal Health
Services, Inc.), 126 A.3d 394, 402 (Pa. Cmwlth. 2015). As always, the WCJ has
complete authority over questions of credibility, conflicting medical evidence, and
evidentiary weight, and is free to accept the testimony of any witness, including
medical witnesses, in whole or in part. Id. at 400.



       5
        Our scope of review is limited to determining whether constitutional rights were violated,
whether an error of law was committed, or whether findings of fact were supported by substantial
evidence. Meadow Lakes Apartments v. Workers’ Compensation Appeal Board (Spencer), 894
A.2d 214, 216 n.3 (Pa. Cmwlth. 2006).



                                                7
             Mental injuries are compensable under the Act and fall into three
categories: (1) mental/physical, where a psychological stimulus causes a physical
injury; (2) physical/mental, where a physical stimulus causes a mental injury; and (3)
mental/mental, where a psychological stimulus causes a mental injury.          Ryan v.
Workmen’s Compensation Appeal Board (Community Health Services), 707 A.2d
1130, 1133-34 (Pa. 1998).
             Where, as here, a claimant asserts a claim under the physical/mental
standard, the claimant must establish, in relevant part, that the mental injury resulted
from a triggering physical stimulus and arose during the course of employment.
Bartholetti v. Workers’ Compensation Appeal Board (School District of
Philadelphia), 927 A.2d 743, 746 (Pa. Cmwlth. 2007). In such cases, “[a] claimant
need not prove that he or she suffered a physical disability that caused a mental
disability for which he or she may receive benefits. Nor must a claimant show that
the physical injury continues during the life of the [mental] disability.” Donovan v.
Workers’ Compensation Appeal Board (Academy Medical Realty), 739 A.2d 1156,
1161 (Pa. Cmwlth. 1999) (emphasis omitted).
             Rather, we have interpreted the term “physical stimulus” as “a physical
injury that requires medical treatment, even if that physical injury is not disabling
under the [Act].” Murphy v. Workers’ Compensation Appeal Board (Ace Check
Cashing Inc.), 110 A.3d 227, 234 (Pa. Cmwlth.), appeal denied, 126 A.3d 1286 (Pa.
2015). Additionally, “the mental injury must be related to the physical stimulus.”
Id.; see also Gulick v. Workers’ Compensation Appeal Board (Pepsi Cola Operating
Co.), 711 A.2d 585, 588 (Pa. Cmwlth. 1998) (providing that a claimant must
“demonstrate that the physical stimulus caused the injury”).




                                           8
             In the present case, Claimant alleges that she “suffered a very minor
physical injury which consisted of tiny insects jumping on her as well as a rash.”
(Claimant’s brief at 19.)      However, Claimant presented no medical evidence
establishing that she had a rash or that any such rash was related to the springtail
bugs. Indeed, Dr. Blumenthal acknowledged that she had not reviewed Claimant’s
prior medical records. Claimant’s testimony constituted the only evidence of a rash
and this testimony was rejected by the WCJ as not credible. Hence, Claimant could
not establish the first prerequisite for a physical/mental claim.
             Claimant’s reliance on this Court’s previous decision in New Enterprise
Stone & Lime Co. v. Workers’ Compensation Appeal Board (Kalmanowicz), 59 A.3d
670 (Pa. Cmwlth. 2012), is misplaced. In that case, the claimant was a tractor-trailer
driver who was involved in a head-on collision with a vehicle which resulted in the
death of the vehicle’s driver. Authorities later determined that the driver of the
vehicle was suicidal and purposely caused the accident.             The claimant refused
medical treatment at the scene but was later transported to a local emergency room by
a co-worker where he received treatment for minor contusions to his chest and right
wrist.
             Approximately nine months later, the claimant began treatment for
PTSD, and returned to work as a laborer at a lower hourly wage. The claimant filed a
claim petition and was eventually awarded benefits for a physical/mental injury with
the accident serving as the “triggering physical event.” Id. at 673. The Board
affirmed, as did this Court. The employer appealed, alleging that the Board erred by
applying the standard related to a physical/mental injury, as opposed to a
mental/mental injury, and that the claimant failed to prove either. The employer
specifically alleged that “a physical/mental injury cannot be established based upon



                                            9
fear of serious injury and knowing that someone died, but [the claimant] must also
have suffered physical injuries that required medical treatment.” Id. This Court
ultimately held that the claimant suffered a physical stimulus in the form of the head-
on collision resulting in the death of the other driver, which was sufficient to support
an award of benefits for a physical/mental injury. However, we neglected the general
requirement that a physical/mental claim be precipitated by a physical injury and the
fact that the claimant therein did indeed suffer physical injuries as a result of the
head-on collision.
             Recently, in Murphy, we clarified any misunderstandings regarding our
holding in Kalmanowicz. We noted in Murphy that this Court in Kalmanowicz “did
not fully analyze or address the issue of whether a physical injury requiring medical
treatment was necessary to apply the physical/mental standard” and stressed that the
claimant in Kalmanowicz had suffered contusions to his chest and right wrist.
Murphy, 110 A.3d at 237 n.10. We specifically rejected an argument by the claimant
in Murphy that the term “physical stimulus” does not require a claimant to suffer a
physical injury.     To the contrary, we held that although the physical injuries
themselves need not be disabling, “their presence or lack thereof, and their
relationship to the mental injury is determinative to whether the physical/mental
standard applies.” Id. at 237. Thus, it is clear that the physical/mental standard
requires a physical injury, even if minor, as a prerequisite to establishing a claim.
Claimant in this case failed to meet that standard.
             Next, Claimant argues that the Board erred in failing to treat this injury
as a mental/mental injury and address Claimant’s abnormal working conditions.
Again, we disagree.




                                           10
            Claimant relies on our Supreme Court’s decision in Payes v. Workers’
Compensation Appeal Board (Commonwealth PA State Police), 79 A.3d 543 (Pa.
2013), for support of this argument.       However, Claimant’s reliance is again
misplaced. The claimant in Payes was a state trooper who struck and killed a
mentally disturbed woman who ran in front of his patrol car on a dark road, wearing
all black, apparently to commit suicide. The claimant did not suffer any physical
injuries, but later developed PTSD which prevented him from returning to work. The
claimant filed a claim petition, which was granted by the WCJ. The WCJ credited
the testimony of the claimant and his medical experts. The Board reversed, and this
Court affirmed, concluding that while the events were unusual, they were not
abnormal in terms of a state trooper’s highly stressful job. Our Supreme Court
reversed and reinstated the WCJ’s decision, concluding that the event was not part of
a trooper’s normal working conditions, but instead was “a reaction to a highly
unusual and singular event” that resulted in a psychic injury to the claimant. Id. at
556.
            Claimant suggests that the infestation of springtail bugs can never be
considered a normal working condition and points to the testimony of Dr.
Blumenthal, which she describes as “unequivocal and unrebutted,” (Claimant’s brief
at 22), that relates her mental injuries to the events at her workplace. Claimant also
emphasizes the Board’s acknowledgement that the WCJ failed to address her claim as
a mental/mental injury.    However, as the Board noted, the WCJ rejected the
testimony of Claimant and her medical expert, Dr. Blumenthal, as not credible. Thus,
Claimant could not meet her burden of establishing “any mental injury resulting from
any work-related stimulus.” (Board op. at 7.)




                                         11
              Claimant proceeds to challenge the reasons underlying the WCJ’s
rejection of Dr. Blumenthal’s testimony. Section 422(a) of the Act provides, in
pertinent part, that:

              All parties to an adjudicatory proceeding are entitled to a
              reasoned decision containing findings of fact and
              conclusions of law based upon the evidence as a whole
              which clearly and concisely states and explains the rationale
              for the decisions so that all can determine why and how a
              particular result was reached. The workers’ compensation
              judge shall specify the evidence upon which the workers’
              compensation judge relies and state the reasons for
              accepting it in conformity with this section. When faced
              with conflicting evidence, the workers’ compensation judge
              must adequately explain the reasons for rejecting or
              discrediting competent evidence. Uncontroverted evidence
              may not be rejected for no reason or for an irrational
              reason; the workers’ compensation judge must identify that
              evidence and explain adequately the reasons for its
              rejection. The adjudication shall provide the basis for
              meaningful appellate review.
77 P.S. §834. However, we have previously held that this section “does not permit a
party to challenge or second-guess the WCJ’s reasons for credibility determinations.
Unless made arbitrarily or capriciously, the WCJ’s credibility determinations will be
upheld on appeal.” Dorsey v. Workers’ Compensation Appeal Board (Crossing
Construction Co.), 893 A.2d 191, 195 (Pa. Cmwlth. 2006), appeal denied, 916 A.2d
635 (Pa. 2007).
               In this case, the WCJ presented ample reasons as to why he rejected the
testimony of Dr. Blumenthal, including that she was not aware of Claimant’s
purported rash that precipitated her mental injury; she did not review Claimant’s
medical records relating to a skin condition; she opined that Claimant was capable of
working full time during her entire course of treatment, May 2012 through March
2013; she did not review any medical records relating to Claimant’s prior

                                           12
psychological treatment; and she was unaware that Claimant had been prescribed
medication. Thus, the WCJ’s decision comported with section 422(a) of the Act and
Claimant’s challenge to the WCJ’s credibility determination with respect to the
testimony of Dr. Blumenthal is without merit.
                Finally, Claimant argues that the Board erred by not awarding counsel
fees for Employer’s purported unreasonable contest and by not awarding penalties
after the WCJ found that Employer had violated the Act. Employer contends that
Claimant waived these issues by failing to raise them in her appeal to the Board. We
agree with Employer.
                In her appeal to the Board, Claimant only alleged that the WCJ erred
by: failing to make any finding “regarding an abnormal working environment” and,
thus, failed to issue a reasoned decision; rejecting the opinions of Dr. Blumenthal in
the absence of opposing opinions; and holding that she suffered no injury in light of
the unrebutted testimony and evidence. Claimant’s failure to raise the issues of
unreasonable contest counsel fees and penalties constitutes a waiver of those issues
on appeal. See Pa.R.A.P. 1551(a) (“No question shall be heard or considered by the
court which was not raised before the government unit. . . .”); Marx v. Workers’
Compensation Appeal Board (UPS), 990 A.2d 107, 111 (Pa. Cmwlth. 2010) (issues
not raised before the Board are waived).
                Even if not waived, Claimant’s arguments would fail. Section 440 of
the Act provides for the award of counsel fees for an unreasonable contest only to a
claimant “in whose favor the matter at issue has been finally determined in whole or
in part. . . .” 77 P.S. §996(a).6 Claimant was not successful before the WCJ or the
Board; hence, she is not entitled to counsel fees. Claimant suggests that Employer’s

      6
          Section 440 was added by the Act of February 8, 1972, P.L. 25.



                                                13
failure to present any evidence renders its contest per se unreasonable. Claimant
relies on Kuney v. Workmen’s Compensation Appeal Board (Continental Data
Systems), 562 A.2d 931 (Pa. Cmwlth. 1989), appeal denied, 589 A.2d 694 (Pa. 1990),
for support. However, Claimant’s reliance is misplaced, as Kuney does not stand for
that proposition. The focus of our opinion in Kuney was the post hoc medical
evidence obtained and presented by the employer therein.
              We noted in Kuney that the record showed that claimant had no ability
to work given his restrictions and the employer’s contest was not supported by
evidence or any reason other than an intention to continue investigating the matter,
which resulted in the securing of inadequate medical evidence. In reviewing the
testimony of the employer’s medical expert, we noted that the expert’s statements
confirmed that the claimant could not resume full working capacity for the employer.
              In the present case, the burden was on Claimant to establish that she
suffered a compensable work injury. Upon review of the testimony of Claimant and
Dr. Blumenthal, Employer believed, correctly so, that Claimant had not met her
burden and opted not to present any evidence.         Employer’s decision does not
constitute a per se unreasonable contest.
              Likewise, Claimant was not entitled to an award of penalties. Section
435(d)(i) of the Act states that:

             The department, the board, or any court which may hear
             any proceedings brought under this act shall have the power
             to impose penalties as provided herein for violations of the
             provisions of this act or such rules and regulations or rules
             of procedure:

                    (i) Employers and insurers may be penalized a
                    sum not exceeding ten per centum of the
                    amount awarded and interest accrued and
                    payable: Provided, however, That such penalty


                                            14
                       may be increased to fifty per centum in cases
                       of unreasonable or excessive delays. Such
                       penalty shall be payable to the same persons to
                       whom the compensation is payable.
77 P.S. §991(d)(i).7 By its very language, this section requires that a claimant
establish entitlement to workers’ compensation benefits as a precondition to an award
of penalties. See aslo Zuchelli v. Workers’ Compensation Appeal Board (Indiana
University of Pennsylvania), 35 A.3d 801, 807 n.5 (Pa. Cmwlth. 2011) (“a
precondition to the imposition of penalties is the determination that a claimant is
entitled to workers’ compensation”) (citation omitted).                While Claimant cites a
number of cases in support of her argument, none of these cases presented a factual
situation such as here where no benefits were awarded.
                Accordingly, the order of the Board is affirmed.




                                                  ________________________________
                                                  PATRICIA A. McCULLOUGH, Judge




      7
          Section 435(d)(i) was added by the Act of February 8, 1972, P.L. 25.



                                                 15
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Ruthann Pruzinsky,                      :
                 Petitioner             :
                                        :    No. 849 C.D. 2015
            v.                          :
                                        :
Workers’ Compensation Appeal            :
Board (Mercy Catholic Medical           :
Center of Southeastern Pennsylvania),   :
                  Respondent            :


                                    ORDER


            AND NOW, this 9th day of March, 2016, the order of the Workers’
Compensation Appeal Board, dated May 5, 2015, is hereby affirmed.



                                            ________________________________
                                            PATRICIA A. McCULLOUGH, Judge